     Case 3:18-cv-01145-X Document 302 Filed 08/21/20   Page 1 of 2 PageID 9080



                        UNITED STATES DISTRICT CO RT
                         NORTHERN DISTRICT OF TE S
                               DALLAS DIVISION                       AUG 2 1 2020

                                                             CLERK, U.    1   ZICT COURT
TAMMY MOSLEY-LOVING                                           By _   __,.,~---


v.                                           NO.        3:18-CV-1145-X

AT&T SERVICES INC., ET AL


                             JURY NOTE NO.     I




                                             Time received:
     Case 3:18-cv-01145-X Document 302 Filed 08/21/20   Page 2 of 2 PageID 9081



                       UNITED STATES DISTRICT CO RT
                        NORTHERN DISTRICT OF TE S
                              DALLAS DIVISION                      AUG 2 1 2020

                                                            CLERK, U.   I   {JCT COURT
TAMMY MOSLEY-LOVING                                           By_ ~ ~- - -

v.                                           No.        3:18-CV-1145-X

AT&T SERVICES INC . , ET AL


                             JURY NOTE NO. '




                                             Time received:
